NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0040-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DENNIS THIGPEN, JR.,

     Defendant-Appellant.
_______________________

                   Submitted November 1, 2021 – Decided December 14, 2021

                   Before Judges Accurso and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 10-07-1359.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (James D. O'Kelly, Designated Counsel, on
                   the briefs).

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; Shiraz Deen, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Defendant Dennis Thigpen, Jr. appeals from the August 1, 2019 order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm.

                                        I.

      A jury convicted defendant of first-degree conspiracy to commit murder,

N.J.S.A. 2C:11-3(a) and N.J.S.A. 2C:5-2, and second-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(b).        The jury was hung on the

remaining charges of murder and possession of a gun for an unlawful purpose,

N.J.S.A. 2C:39-4(a). Defendant was tried twice more and each time the jury

deadlocked. The trial court dismissed the two outstanding charges at the State's

request.

      The State theorized that eighteen-year-old Anthony Skyers was murdered

because the Bloods street gang believed he "snitched" on their second-highest

ranking member, Dyshon Ragland,1 and told the police Ragland committed an

armed robbery at a restaurant in Tom River. The State produced multiple

witnesses at trial to support its theory, including Ragland's girlfriend, Z.J.

During defendant's first trial in 2010, Z.J. testified that on the evening of June


1
   Ragland was tried separately, convicted of Skyers's murder and related
offenses, and sentenced to a forty-five-year prison term.


                                                                            A-0040-19
                                        2
5, 2008, she and Ragland were at her apartment in High Point when Ragland

received "between five to seven phone calls." Ragland appeared upset by the

calls and told Z.J., referring to Skyers, "I hope he didn't do what I think he did,

because if he did, I'm going to have to shut him up." Z.J. also stated a fellow

Bloods member, C.B., arrived at the apartment that night, the two men left the

apartment together, and Ragland returned alone to the apartment around 1:00 in

the morning.

      According to Z.J., five minutes after Ragland came home, defendant

arrived at the apartment and his "eyes were big like in shock" and he was "very

sweaty." Z.J. stated defendant looked "[k]ind of upset" but more "frightened."

When she asked defendant why he "look[ed] like he killed someone," defendant

did not answer. He and Ragland went into the bathroom together, shut the door

and talked with the water running, but Z.J. could not hear what was said. Later

that morning, Skyers was found dead in the woods behind the High Point

apartment complex. He had two gunshot wounds in the back of his head.

      The State also called defendant's former roommate, J.V., to testify. J.V.

stated that defendant told her

            he lured [Skyers] to the woods and told [Skyers] to walk
            up ahead of him and he shot [Skyers]. The first time
            the safety was on the gun, it didn't go off and [Skyers]
            turned around and said what are you doing?

                                                                             A-0040-19
                                        3
            [Defendant] said, I'm just kidding, go ahead. And then
            [Skyers] turned around and [defendant] shot him again.

      According to J.V., defendant said that before the murder, Bloods members

were discussing who would kill Skyers and defendant "was the only one that had

the balls to do it." She also stated that defendant bragged: "I killed the kid, I

could do it again, it's nothing to kill somebody."

      More than a year after the murder, C.B. and his cousin, B.N., also a Bloods

member, were arrested for multiple counts of unrelated armed robberies.

Detective Gregory Staffordsmith interviewed both men on July 6, 2009, and

each implicated defendant in Skyers's murder. The following day, defendant

was arrested based on Staffordsmith's probable cause affidavit.

      The detective's affidavit included statements attributable to C.B. and B.N.

For example, it referred to C.B.'s statements that: Ragland invited him to his

apartment shortly after the murder; Ragland told him he murdered Skyers and

that defendant was present; and C.B. subsequently spoke with defendant, who

told him that "Ragland had ordered Skyers['s] murder because Skyers had

'snitched' to the police about Ragland's involvement in the [r]obbery of the

Subway in Toms River . . . on February 27, 2008[.]"

      Additionally, the affidavit referenced B.N.'s statements that:        C.B.

contacted him early on June 6, 2008 to advise that Ragland and another unknown

                                                                           A-0040-19
                                        4
male took C.B. to a wooded area behind Ragland's apartment complex to show

him the dead body of Anthony Skyers; and during that meeting, Ragland told

C.B. he murdered Skyers.

      Pertinent to this appeal, the State admits Staffordsmith's affidavit also

contained three statements which were partially incorrect.          The phrases

comprising the admitted misstatements are underscored: (1) "Mr. Ragland and

[defendant] then took [C.B.] in [the] wooded area behind the High Point

Apartments and showed [C.B.] the dead body of Anthony Skyers"; (2)

"[defendant] . . . told [B.N.] that he had murdered Anthony Skyers on the orders

of Dyshon Ragland"; and (3) "[defendant] advised [C.B.] that he had murdered

Skyers on the orders of Dyshon Ragland." (Emphasis added).

      The State called C.B. and B.N. to testify during defendant's first trial and

their testimony was consistent with the unchallenged portions of Staffordsmith's

probable cause affidavit. For example, C.B. stated that Ragland ordered him to

go to Ragland's apartment after the murder, and that Ragland took him to the

woods behind the apartment complex to show him Skyers's corpse. C.B. also

testified that Ragland told him he "killed [Skyers]," that "[Skyers] had to go,"

and "this is what happens when somebody snitches."




                                                                            A-0040-19
                                        5
      Additionally, C.B. stated that before the murder, defendant was trying to

join the Bloods, and by the fall of 2008, he was a new member of the gang.

Defendant immediately held a high-ranking position, which was unusual

because new members usually start at a low-level position and work their way

up by committing crimes. Defendant told some Bloods members that he gained

his high rank because he killed Skyers. C.B. stated that defendant also talked

about the murder a second time while he, defendant and other Bloods members

were riding in a car on their way to Newark.

      B.N. testified that approximately a year after the murder, defendant told

him, "the way [defendant] was raised, when people snitch on you, you got to

handle that." B.N. asked defendant if he was talking about Skyers and defendant

responded, "yeah." Defendant also told B.N. that defendant achieved his rank

in the Bloods because of "the whole thing with [Skyers]."




                                                                         A-0040-19
                                      6
      In anticipation of a retrial, defendant moved to suppress evidence resulting

from Staffordsmith's probable cause affidavit, pursuant to Franks v. Delaware,

438 U.S. 154 (1978). 2 The motion was denied in June 2011.3

      Because defense counsel was disbarred after the first trial, successor

counsel assumed defendant's representation. Defendant's new attorney moved

to suppress the statements B.N. and C.B. gave to Staffordsmith during their 2009

interviews. He submitted a certification with the motion in January 2012, stating

"the representations made by Det. Gregory Staffordsmith . . . . were misleading

and incomplete."       But counsel's certification did not specify which

representations in the probable cause affidavit were "misleading and

incomplete." The suppression motion was denied on June 14, 2012.4



2
  A Franks hearing is required only "where the defendant makes a substantial
preliminary showing that a false statement knowingly and intentionally, or with
reckless disregard for the truth, was included by the affiant in the warrant
affidavit, and if the allegedly false statement is necessary to the finding of
probable cause." Franks, 438 U.S. at 171.
3
   Defendant did not provide a transcript from the motion hearing or other
documentation from this motion to the PCR judge. Also, although neither party
was able to find the trial court's 2011 decision, the State provided the PCR judge
with a Promis/Gavel print out to establish the motion was denied.
4
  Again, no transcript of the 2012 hearing was supplied to the PCR judge or to
us.


                                                                            A-0040-19
                                        7
        Less than two weeks later, Staffordsmith was called by the defense to

testify at the second trial.5 During defense counsel's examination, Staffordsmith

admitted his probable cause affidavit contained an error.            Specifically, he

acknowledged the words, "and [defendant]" should not have been included in

the following statement attributed to C.B.: "Mr. Ragland and [defendant] then

took [C.B.] in [a] wooded area behind the High Point Apartments and showed

[C.B.] the dead body of Anthony Skyers." While on the stand, Staffordsmith

also denied he "put something in [the affidavit] knowing[] that it was wrong[,]"

explaining he "wasn't aware there was a mistake at the time[.]" Further, the

detective stated he did not alert the assistant prosecutor who handled the case to

the error.     According to Staffordsmith's testimony, the mistake was "later

corrected[.]" The record does not reveal when or how the correction occurred.

        Based on the limited record before us, it appears that only when defendant

stood trial for a third time in 2013 did Staffordsmith admit to the two remaining

misstatements in his probable cause affidavit, i.e., that defendant "advised

[C.B.] that he had murdered Skyers on the orders of Dyshon Ragland" and that

defendant "told [B.N.] that he had murdered Anthony Skyers on the orders of

Dyson Ragland." (Emphasis added). An excerpt of the trial transcript reveals


5
    Staffordsmith was not called by either party to testify at defendant's first trial.
                                                                                 A-0040-19
                                           8
that when defense counsel asked Staffordsmith about these misstatements,

Staffordsmith asked for clarification. Specifically, the detective inquired, "is

your question whether or not your client shot [Skyers] or was he ordered to shoot

him?" Defense counsel responded, "[o]rdered to shoot him." Staffordsmith

replied that there was "nothing specific about an order to shoot [Skyers]" and

that it was a mistake for the affidavit to read that either C.B. or B.N. told him

defendant "was ordered to [shoot Skyers] by . . . Ragland." Critically, however,

Staffordsmith did not testify he made a mistake by swearing C.B. and B.N. told

him defendant "had murdered Anthony Skyers."

      Following defendant's third trial, the court sentenced defendant to an

aggregate prison term of seventeen years with an eighty-five percent parole

disqualifier pursuant to the No Early Release Act, N.J.S.A. 2C:43-7.2. We

affirmed his convictions and sentence on direct appeal.6 State v. Thigpen, No.

A-2490-14T2 (App. Div. Aug. 11, 2017). In 2018, the Supreme Court denied

certification. State v. Thigpen, 232 N.J. 146 (2018).




6
  We also remanded for the limited purpose of correcting a typographical error
in the judgment of conviction.
                                                                           A-0040-19
                                       9
                                        II.

      In February 2018, defendant filed a timely pro se PCR petition. He argued

his first trial attorney provided ineffective assistance of counsel, and that he was

convicted based on police and prosecutorial misconduct, as well as various

Fourteenth Amendment violations.        After PCR counsel was appointed, he

supplemented defendant's petition, arguing that defendant's first trial counsel

was ineffective for failing to:     "seek to dismiss the [i]ndictment[,]" given

Staffordsmith's flawed affidavit; request a hearing to address Staffordsmith's

misstatements; "conduct a proper investigation," which "at a bare minimum,"

would have included "interviewing potential witnesses"; call Staffordsmith to

testify; and uncover the two misstatements successor counsel later discovered.

Moreover, PCR counsel contended that even if each of his first attorney's errors

individually did not deprive him of the effective assistance of counsel,

cumulatively, they did. Lastly, PCR counsel argued appellate counsel was

ineffective for failing to "properly raise [the] issues asserted herein that could

have been raised on appeal."

      The PCR judge heard argument on defendant's PCR petition in July 2019,

at which time defendant briefly addressed the court. Thereafter, defendant

submitted a handwritten letter to the judge, which was considered without


                                                                              A-0040-19
                                        10
objection from either party. On August 1, 2019, the judge denied the petition

without an evidentiary hearing.

      The PCR judge concluded that defendant's claims about Staffordsmith's

affidavit were procedurally barred under Rules 3:22-4 and -5. He reasoned that

defendant had twice moved to suppress evidence based on the misstatements in

Staffordsmith's affidavit, and then failed to challenge the denial of the motions

on direct appeal.

      The judge also found defendant "failed to show a prima facie case of

ineffective assistance of trial or appellate counsel." He specifically rejected the

notion that the post-trial disbarment of defendant's first attorney, without more,

demonstrated defendant received ineffective assistance of counsel. Indeed, the

judge found defendant failed to show "how his counsel's disbarment post-trial

had any effect on the proceedings." Moreover, the judge stated that his review

of the trial transcript showed defendant's first attorney was "engaged, zealous

and motivated[,]" and that the transcript "belie[d] any claim that trial counsel

was inattentive, unprepared or ineffective." Additionally, the judge concluded

defendant was properly counseled about his right to testify during the first trial .

The judge noted that at his first trial, defendant was asked if he had a "full and

fair opportunity to make [the] decision" about testifying and "underst[ood] all


                                                                              A-0040-19
                                        11
[his] options," and defendant "answered, 'Yes, sir' to both questions."

Accordingly, the judge found defendant was "informed thoroughly on the

advantages and disadvantages of testifying in court" and "intelligently exercised

his constitutional right to remain silent."

      Further, the judge declined to find defendant's first attorney was

ineffective for failing to call Staffordsmith as a witness, concluding counsel's

decision not to call the detective demonstrated "sound strategy" because "calling

a hostile witness" to highlight an incorrect statement in an affidavit would have

allowed the State to cross-examine the detective, and "elicit testimony harmful

to [defendant]." Additionally, the judge found there was no merit to defendant's

claim that trial counsel was ineffective for failing to move to dismiss the

indictment, particularly given that successor counsel was unsuccessful when he

moved to dismiss the indictment.

      Similarly, the judge rejected defendant's argument that the State

committed prosecutorial misconduct by relying heavily on hearsay testimony

during grand jury proceedings. The judge noted that defendant "relie[d] upon

outdated case law" to challenge the propriety of the grand jury proceedings.

      Regarding defendant's contention that his appellate counsel was

ineffective, again, the judge was not persuaded. The judge found that although


                                                                           A-0040-19
                                        12
defendant argued "[a]ppellate counsel failed to properly raise those issues

asserted herein that could have been raised on direct appeal," PCR couns el

neglected "to . . . address what issues appellate counsel allegedly failed to raise."

                                        III.

      On appeal, defendant presents the following arguments:

                                POINT I

             THE PCR COURT'S LEGAL AND FACTUAL
             CONCLUSIONS CONCERNING THE PCR CLAIMS
             [DEFENDANT]    MADE     ABOUT     THE
             STAFFORDSMITH AFFIDAVIT WERE PATENTLY
             ERRONEOUS AND BASED ON AN INADEQUATE
             PCR RECORD AND SPECULATIVE ARGUMENTS
             MADE BY THE STATE.

             A. [Defendant's] Claims Concerning The Staffordsmith
             Affidavit Were Not Procedurally Barred Pursuant to
             [Rule] 3:22-5 Because No Court Has Ever Adjudicated
             The Issue Of Whether Suppression Was Required Due
             To All Of The Misrepresentations In The Affidavit.

             B. The PCR Court Erred In Concluding That
             [Defendant's] Claims Concerning The Erroneous
             Statements In The Staffordsmith Affidavit Were
             Procedurally Barred Because A Second Motion To
             Suppress Had Been Filed Prior To [Defendant's] Third
             Trial.

             C. The Trial Court Erred In Concluding That
             [Defendant] Was Not Entitled To [PCR] Because The
             Issue Of The Numerous Misstatements In The
             Staffordsmith Affidavit Should Have Been Raised On
             Direct Appeal.

                                                                              A-0040-19
                                        13
                              POINT II

            THE PCR COURT FAILED TO CONSIDER AND
            RESOLVE [DEFENDANT'S] PRO SE CLAIMS FOR
            [PCR]. (Not Raised Below).

                              POINT III

            THIS MATTER SHOULD BE REMANDED
            BECAUSE         PCR       COUNSEL'S     LEGAL
            REPRESENTATION          FELL      BELOW   THE
            PROFESSIONAL STANDARD REQUIRED BY
            [RULE] 3: 22-6 (d). (Not Raised Below).

      In his reply brief, defendant raises the following additional argument:

            AT THE PCR LEVEL, THE STATE OF NEW JERSEY
            MADE AN ERRONEOUS REPRESENTATION
            THAT WAS ULTIMATELY RELIED ON BY THE
            PCR COURT TO DENY [DEFENDANT PCR].
            INSTEAD     OF    ACKNOWLEDGING      THIS
            ESTABLISHED FACT, THE STATE NOW OFFERS
            SPECULATIVE ARGUMENTS IN AN ATTEMPT TO
            SHIELD THE STAFFORDSMITH AFFIDAVIT
            FROM ADDITIONAL JUDICIAL SCRUTINY.

      We review a PCR court's legal conclusions de novo, but generally defer

to its fact-findings when those findings are "supported by adequate, substantial

and credible evidence." State v. Harris, 181 N.J. 391, 415 (2004) (quoting Toll

Bros. v. Twp. of W. Windsor, 173 N.J. 502, 549 (2002)). If a PCR court does

not hold an evidentiary hearing, we "may exercise de novo review over the




                                                                          A-0040-19
                                      14
factual inferences drawn from the documentary record." Id. at 421 (emphasis in

original).

      "A PCR petition is not a substitute for raising a claim on direct

appeal." State v. Hess, 207 N.J. 123, 145 (2011); see also R. 3:22-3. Unless

one of "the prescribed exceptions" apply, claims that could have been, but were

not, raised in prior proceedings cannot be asserted on PCR. State v. Preciose,

129 N.J. 451, 476 (1992).      But defendants "are rarely barred from raising

ineffective-assistance-of-counsel claims on [PCR]." Id. at 459-60. These claims

are generally best suited for PCR petitions and "often cannot reasonably be

raised in a prior proceeding" given that they "involve allegations and evidence

. . . outside the trial record." Id. at 460. However, under Rule 3:22-5, "[a] prior

adjudication upon the merits of any ground for relief is conclusive whether made

in the proceedings resulting in the conviction or in any post-conviction

proceeding brought pursuant to this rule or prior to the adoption t hereof, or in

any appeal taken from such proceedings."

      To succeed on a claim of ineffective assistance, a defendant must

establish, first, that "counsel's representation fell below an objective standard of

reasonableness" and, second, that "there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been


                                                                              A-0040-19
                                        15
different." Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984). A

defendant must do more than demonstrate that an alleged error might have "had

some conceivable effect on the outcome of the trial." State v. Sheika, 337 N.J.

Super. 228, 242 (App. Div. 2001). A defendant must prove the error is so serious

as to undermine the court's confidence that the "defendant's trial was fair, and

that the jury properly convicted him." State v. Pierre, 223 N.J. 560, 588 (2015).

      There is no question but that a defendant's "right to effective assistance

includes the right to the effective assistance of appellate counsel on direct

appeal." State v. O'Neil, 219 N.J. 598, 610-11 (2014). But appellate counsel

need not advance every argument a defendant urges, even if non-frivolous.

Jones v. Barnes, 463 U.S. 745, 750-54 (1983).

      Further, the right to the effective assistance of counsel extends

to PCR counsel. See State v. Rue, 175 N.J. 1, 18-19 (2002). PCR counsel must

"advance all of the legitimate arguments requested by the defendant that the

record will support, "Rule 3:22-6(d), and "make the best available arguments in

support of them," Rue, 175 N.J. at 19. Even if PCR counsel deems the claims

to be meritless, counsel must "list such claims in the petition or amended petition

or incorporate them by reference." R. 3:22-6(d); see also State v. Webster, 187

N.J. 254, 257-58 (2006). Like ineffective assistance of counsel claims against


                                                                             A-0040-19
                                       16
trial counsel, the resolution of claims against PCR counsel routinely involves

matters outside the record. Thus, an ineffective assistance of counsel claim

against PCR counsel is typically raised in a second or subsequent PCR petition.

See State v. Armour, 446 N.J. Super. 295, 317 (App. Div. 2016); see

also R. 3:22-12(a)(2)(C).

      Mindful of these principles, we first address defendant's Point I

arguments, which collectively challenge the PCR judge's finding that

defendant's   ineffective assistance   claims   about the misstatements in

Staffordsmith's affidavit were barred under Rules 3:22-4 and -5. We disagree

with the PCR judge that defendant's ineffective assistance of counsel claims

were procedurally barred. Because the ineffective assistance claims raised in

defendant's PCR petition involved alleged legal errors not contained completely

within the trial record, they were not ripe for appellate review. See Preciose,

129 N.J. at 460.      In fact, defendant's claims were better suited for

a PCR proceeding because, as the PCR judge recognized, at least some of the

issues defendant raised concerned trial strategy decisions.       See State v.

McDonald, 211 N.J. 4, 30 (2012). Additionally, given the partial record before

us, as well as defendant's assertions about when Staffordsmith's misstatements

were discovered, we are not convinced defendant's contentions regarding the


                                                                         A-0040-19
                                       17
probable cause affidavit were barred under Rule 3:22-5.7 Nonetheless, we are

persuaded defendant's ineffective assistance of counsel claims lack merit and

that the judge properly denied his petition without an evidentiary hearing.

      The mere raising of an ineffective assistance claim on PCR does not entitle

a defendant to an evidentiary hearing. State v. Cummings, 321 N.J. Super. 154,

170 (App. Div. 1999). Trial courts should grant evidentiary hearings and make

a determination on the merits only if the defendant has presented a prima facie

claim of ineffective assistance, material issues of disputed facts lie outside the

record, and resolution of the issues necessitates a hearing. R. 3:22-10(b); State

v. Porter, 216 N.J. 343, 355 (2013).

      Here, we are satisfied defendant did not establish a prima facie claim of

ineffective assistance of trial or appellate counsel because he did not satisfy the

prejudice prong under Strickland.       Stated differently, defendant failed to

establish "there is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different ," Strickland, 466

U.S. at 687-88, particularly given that the State produced strong evidence of


7
  To the extent defendant attempted to raise substantive contentions relating to
the Staffordmith affidavit in his PCR petition, such as prosecutorial misconduct,
we would agree such claims are barred under Rule 3:22-4, because they could
have been brought on direct appeal. See State v. Quezada, 402 N.J. Super. 277,
280 (App. Div. 2008).
                                                                              A-0040-19
                                       18
defendant's guilt through testimonial evidence.      Accordingly, we need not

address whether counsel's performance was deficient. See State v. Gaitan, 209

N.J. 339, 350 (2012) (citations omitted) ("Although a demonstration of prejudice

constitutes the second part of the Strickland analysis, courts are permitted

leeway to choose to examine first whether a defendant has been prejudiced, and

if not, to dismiss the claim without determining whether counsel's performance

was constitutionally deficient.").

      We reach this conclusion because although defendant seeks relief based

on Staffordsmith's affidavit, the record demonstrates that even if the three

misstatements we have discussed were excised from the affidavit, the police still

had probable cause to arrest him. See State v. Howery, 80 N.J. 563, 568 (1979).

In fact, the balance of the affidavit included statements from C.B. and B.N. that:

defendant confessed to murdering Skyers (albeit without saying he was ordered

by Ragland to do so); C.B. was told by Ragland that defendant "was present" for

the murder; and defendant told C.B. that Ragland ordered Skyers's murder

because Skyers had "snitched" to the police about Ragland's involvement in a

robbery.




                                                                            A-0040-19
                                       19
      Similarly, defendant failed to show how he was prejudiced by appellate

counsel's purported errors.     As the PCR judge aptly noted, PCR counsel

neglected "to . . . address what issues appellate counsel allegedly failed to raise."

      Regarding Point II, defendant newly argues the PCR judge failed to

address each claim he raised in his pro se petition, despite that "PCR counsel

properly incorporated [defendant's] pro se claims in his petition brief." Again,

we are not convinced. Instead, our review of the certification accompanying

defendant's pro se petition persuades us the judge addressed each of the claims

raised in defendant's certification.

      We also note defendant provided the following response in his pro se

petition where he was directed to "state with specificity the facts upon which the

[PCR] claim for relief is based, legal arguments and all claims":           "Newly

Discovered Evidence, Evidence hearing, Prosecutorial misconduct, and violated

my [Fourteenth] [A]mendment[] right, and Frank [v.] Delaware hearing, and

[p]olice misconduct, Ineffective Counsel on [my first trial attorney]." From this

abbreviated list of claims, defendant contends that "[l]eft unaddressed in the

PCR court's written opinion were [defendant's] claims of newly discovered

evidence, 'evidence hearing,' [Fourteenth] Amendment violation and police

misconduct."     But defendant does not explain how his vaguely worded


                                                                              A-0040-19
                                        20
arguments were tethered to the facts of his case. Under these circumstances, it

was not the role of the PCR judge, nor is it the role of this court, to weave

together the fabric of an argument on defendant's behalf.

      Finally, we decline to address the arguments raised in Point III because

we are convinced the remedy for PCR counsel's purported failures to provide

effective assistance of counsel is a new PCR proceeding. See R. 3:22-4(b)(2)(C)

(a timely second PCR application will not be dismissed so long as it "alleges a

prima facie case of ineffective assistance of counsel that represented the

defendant on the first or subsequent application for [PCR]"). We reach this

conclusion because proof of any alleged errors of PCR counsel currently lies

outside this record. See Preciose, 129 N.J. at 460.

      To the extent not addressed, defendant's remaining arguments lack

sufficient merit to warrant discussion in our written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-0040-19
                                       21